Citation Nr: 1615496	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-05 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease and osteoarthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims folder. 


FINDING OF FACT

Throughout the course of the appeal, the Veteran's degenerative disc disease and osteoarthritis of the lumbar spine has been manifested by findings no greater than reports of pain and stiffness; forward flexion of the thoracolumbar spine zero to 70 degrees, with pain at 30 degrees; extension zero to 18 degrees with pain; right lateral flexion zero to 15 degrees with pain; left lateral flexion zero to 15 degrees with pain; right lateral rotation zero to 15 degrees with pain; left lateral rotation zero to 15 degrees with pain; and a combined range of motion of 148 degrees.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for degenerative disc disease and osteoarthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110,  5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5242 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2015).

The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 
38 C.F.R. § 4.40 (2015).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2015).

The Court has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." Id. at 206. The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just." 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);
For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.
The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1):  an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code. 
Id., Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The Veteran's degenerative disc disease and osteoarthritis of the lumbar spine has been evaluated under DC 5242, degenerative arthritis of the spine, under the General Rating Formula for Diseases and Injuries of the Spine.  Under Note (6), DC 5242 refers to DC 5003.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected, to be combined, not added, under DC 5003.

The Veteran's private treatment reports of record for the one-year period prior to his March 2008 service connection claim show that, in July 2007, he underwent a lumbar and thoracic spine MRI for complaints of back and leg pain.  The results generally showed lumbar degenerative disc disease and facet arthropathy without central canal stenosis.  The thoracic spine demonstrated mild midthoracic degenerative disc disease with disc desiccation and disc space narrowing.  In August 2007, he was seen for a neurosurgical evaluation, primarily for neck/cervical spine pain.  The examination showed that the range of motion of the lumbar spine was "moderately diminished," and the straight-leg raising test was negative bilaterally.

During the November 2008 VA examination, the Veteran reported stiffness with constant, moderate, daily low back pain that radiated into the left calf.  He said he experienced flare-ups every 5-6 months, which impaired his ability to walk and put on his socks and shoes.  On physical examination, there were no findings of muscle spasm, atrophy, guarding, pain with motion, tenderness or weakness.  His gait was normal.  The spine sensory evaluation for the lower extremities was negative; the examiner opined that his lower extremity radiculopathy was actually diabetic neuropathy caused by his diabetes mellitus.  Although the examiner found him positive for kyphosis, lordosis and scoliosis, there was no finding that any of these conditions were the result of muscle spasm or severe guarding.  Forward flexion of the thoracolumbar spine was zero to 70, with pain at 30; extension zero to 18 degrees with pain; right lateral flexion zero to 15 degrees with pain; left lateral flexion zero to 15 degrees with pain; right lateral rotation zero to 15 degrees with pain; and left lateral rotation zero to 15 degrees with pain.  The combined range of motion was 148 degrees.  Although the examiner noted that the Veteran was positive for ankylosis in flexion in "part of the thoracolumbar spine," there was no finding of unfavorable ankylosis of the entire thoracolumbar spine, forward flexion of the thoracolumbar spine at 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  After repetitions, there were objective findings of pain, but no additional loss of range of motion.  

Subsequent private and VA treatment records through January 2014 show no specific treatment for the Veteran's lumbar spine disability, although the VA reports show that he was continuously diagnosed as having chronic low back pain and arthritis.  A July 2009 examination for the Texas Rehabilitation Commission revealed normal spine alignment without kyphosis, lordosis or scoliosis, tenderness, spasm or rigidity, and range of motion of the thoracic spine within "functional range." It was noted that the Veteran was able to bend forward at the waist to the level of the ankles.  

Reports from the SSA show that during a September 2009 examination pursuant to his claim for SSA disability benefits, his spine was normal, the straight leg raising test was normal, and, with the exception of neuropathy and loss of some sensation in the lower extremities (deemed as diabetic neuropathy), the sensory examination was normal.  The physical residual functional capacity assessment showed a primary diagnosis of congestive heart failure and a secondary diagnosis of diabetes mellitus neuropathy.  There is no indication that the Veteran was deemed disabled or was awarded SSA disability benefits as a result of his low back disorder.  Moreover, there is no information in these records that would assist the Board in determining the severity of the Veteran's low back disability during that period of the appeal.

During his January 2016 hearing before the Board, the Veteran said that, if he sat for a long time, his low back disorder made it difficult for him to get up and start walking.  He said that he only used a cane if the pain was really bad.  He said that he was able to do most household chores, just at a slower pace.  He reported that he had not recently sought treatment for his lumbar disorder because he said his doctors told him that there's "not much of anything they can actually do because there's nothing actually broken."  However, he said that he was getting "rehabilitation" (physical therapy) at VA, which he said helped.

VA treatment records beginning in March 2015 show that the Veteran was referred to physical therapy for gait instability/lower extremity weakness.  During an initial evaluation, he reported that he had begun to notice balance issues over a year earlier, which he described as light headedness, feeling wobbly and feeling like blood was rushing from his head.  He discussed his complex medical history, including diabetes, neuropathy, dialysis for kidney failure, heart problems (using pacemaker), quadruple heart bypass symptoms, diabetic retinopathy and hypertension.  The clinician determined that his numerous medical diagnoses combined to cause a demonstrated decrease in lower extremity strength and balance deficits and a decreased awareness of the of the position of his feet unless he was looking at them.  The clinician did not attribute his gait instability/lower extremity weakness to his low back disability.

In June 2015, the Veteran was afforded a second VA examination, where he reported on and off pain over the mid area of the lower back about once per month without radiation.  He rated the pain at 4 out of 10 (with 10 being the worse).  He said that when he had pain, he would sit and rest for an hour or so, then continue with his activities.  He said that he only used Tylenol for his back pain.  He denied flare-ups and said his only functional impairment was being unable to lift/carry more than 50 pounds.  The physical examination showed that he had a normal gait.  Thoracolumbar spine forward flexion was zero to 80 degrees; extension zero to 30 degrees, right lateral flexion zero to 25 degrees; left lateral flexion zero to 20 degrees; right lateral rotation zero to 30 degrees; and left lateral rotation zero to 30 degrees.  The combined range of motion was 215 degrees.  The findings were negative for ankylosis or lower extremity radiculopathy due to his lumbar disability, guarding or muscle spasm, or abnormal spinal contour, such as scoliosis, reversed lordosis or abnormal kyphosis.  The examiner noted that there was pain during movement, but said that the Veteran's range of motion itself did not contribute to any functional loss.  There was no objective evidence of local tenderness or pain on palpation and he was able to perform repetitions without weakness, fatigability, incoordination,  additional pain or significant limitation of functional ability over time.

Based on the complete evidence of record, the Board finds that the criteria for an initial disability rating in excess of 10 percent for degenerative disc disease and osteoarthritis of the lumbar spine under DC 5242 were not been met at any time during the period on appeal.  As demonstrated by the VA examination reports, there is no probative evidence during any portion of the appeal period that the Veteran's lumbar spine disorder was ever manifested by forward flexion of the thoracolumbar spine limited to no more than 60 degrees; or combined range of motion of the thoracolumbar spine no greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Therefore, a higher, 20 percent disability rating is not warranted.  There was also no probative evidence of ankylosis in the thoracolumbar spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, to warrant any higher rating.  In addition, there was no evidence that the Veteran had a diagnosis of intervertebral disc syndrome or had any incapacitation episodes during the course of the appeal to warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Moreover, although the Veteran continued to report low back pain, the criteria under the General Rating Formula for Diseases and Injuries of the Spine include symptoms such as pain, stiffness, aching, etc.

There is also no objective evidence that the Veteran has any associated neurological abnormalities, including radiculopathy.  As discussed, examiners with VA and SSA opined that the neuropathy in his lower extremities was a result of his diabetes mellitus.  As such, a separate disability rating for lower extremity radiculopathy is not warranted.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's lumbar spine disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, there are no relevant diagnostic codes that would be applicable to his disorder.

The Board has also considered whether the Veteran is entitled to "staged" ratings for his service-connected spine disabilities.  Fenderson v. West, supra.  However, based upon the record, at no time during the claims period have the disabilities on appeal been more disabling than the current rating contemplates.

In evaluating the Veteran's claim, the Board has also considered whether he is entitled to a greater level of compensation on an extra-schedular basis during any portion of the period on appeal.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Throughout the period on appeal, the Veteran has complained of chronic pain in the lumbar area of the spine.  The diagnostic codes used herein to evaluate the disability at issue consider the symptoms reported and shown on objective evaluation.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  Moreover, there is no evidence that his disability has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, although the Board is truly sympathetic to the Veteran's concerns, as discussed above, schedular evaluations for degenerative joint disease and osteoarthritis are based on application of the Rating Schedule to the symptoms demonstrated based on the evidence of record.  As such, the Board concludes that the evidence of record is against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease and osteoarthritis of the lumbar spine.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The assignment of staged ratings is not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 

VA satisfied the notification requirements of the VCAA by means of a letter dated in May 2008, which advised the Veteran of the types of evidence needed in order to substantiate his original service connection claim, the division of responsibility between himself and VA for obtaining the required evidence, and asked him to provide any information or evidence in his possession that pertained to such claim. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

This appeal, however, arises from disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, the Veteran's claim was readjudicated in a February 2012 Statement of the Case, which provided him with the complete rating criteria upon which his initial disability rating was based and a detailed explanation as to why the claim was denied. 

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's VA and private post-service treatment records.  The claims file also contains VA examination reports dated in November 2008 and June 2015.  Additionally, the claims file contains his Social Security Administration (SSA) records, as well as statements and testimony in support of his claim.  He has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

The VA examinations are adequate upon which to base a decision in this matter.  The reports show that the examiners reviewed his treatment records, elicited a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with reviews of available diagnostic test results, and provided the diagnostic criteria necessary to evaluate the severity of the disability.  

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

An initial disability rating in excess of 10 percent for degenerative disc disease and osteoarthritis of the lumbar spine is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


